DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a method for producing a resin composite material comprising
	(a) producing a semipreg or a prepreg by adhering imide oligomer powders to reinforcement fibers and subsequently carrying out heating;
	(b) obtaining a stack by layering the semipreg or the prepreg obtained in (a), maintaining the stack at a temperature from 260 °C to 320 °C and pressure from 0.1 MPa to 20 MPa for 5 minutes to 300 minutes; and
	(c) after (b), further maintaining the stack at a temperature from 330 °C to 500 °C and a pressure from 0.1 MPa to 20 MPa for 15 minutes to 120 minutes as recited in claim 14.
	The closest prior art, Furuta et al., U.S. Pre Grant Publication 2019/0071541, teaches a fiber reinforced composite material obtained by layering and then heat-curing fibers to which a terminally modified imide oligomer is adhered wherein the terminally modified imide oligomer is in powdered form [0088].  Additionally, Furuta teaches layering eight layers of imide prepreg with the stack being heated on a hot press under vacuum wherein the temperature is increased at a rate of 5°C/minute until 260 °C was reached, the stack being heated at 260 °C for 2 hours [120 minutes] and then the temperature was again increased at a rate of 4 °C/minute until a temperature of 288 °C was reached.  The stack was kept at 288 °C for forty minutes.  Then, a pressure of 1.4 MPa was applied, and the temperature at a rate of 4 °C/minute until a temperature of 370 °C was reached.  The temperature of 370 °C and the pressure of 1.4 MPa were maintained for an hour [Example, 0126-0127].  Furuta fails to teach or suggest maintaining the stack at a temperature from 260 °C to 320 °C and pressure from 0.1 MPa to 20 MPa for 5 minutes to 300 

	In summary, claims 2-7 and 14-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786